MARTIN, District Judge.
The importations in question consisting of horsehair braids were classified for duty by the collector of the port as “silk braids” by similitude under paragraph 390 and section 7, Tariff Act July 24, 1897, 30 Stat. 187, 205 [U. S. Comp. St. 1901, pp 1670, 1693],,and are claimed by the importers to be dutiable by similitude under paragraph 409, relating to hat braids composed of straw, chip, grass, etc., and said section 7, or, alternatively, dutiable under séction 6 as unenumerated manufactured articles.
It was stated in argument that this case was made up under an arrangement between the importer and the collector to the effect that the question involved herein should be settled by the Circuit Court of Appeals to govern the future action of the collector. Hence I affirm the decision of the Board of General Appraisers without special consideration of the case.